                                                                                  *ffifr[E*
                IN TFIE I.]NITED STATES DISTRICT COURT
                                                                                  oCT J
           FOR TFM WESTERN DISTRICT OF NORTH CAROLINA                                   o ?ruts
                            ASFIEVILLE DIVISION
                                                                            ".&?-:,tsg_*,ffik
                           DOCKET NO. I :19-CR-000s3

LINITED STATES OF AMERICA
                                                  CONSENT ORDER AND
V.                                              JUDGMENT OF FORFEITURE

JARVIS MARLIN BEAVER


      WHEREAS, the defendant, JARVIS MARLIN BEAVER, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) andFed. R. Crim. P.32.2(e); and is therefore subjectto forfeiture pursuant
to 2l U.S.C. $ 853, 18 U.S.C. $ 924(d), and/or 28 U.S.C. $ 2461(c), provided,
however, that such forfeiture is subject to any and all third party claims and interests,
pending final adjudication herein; the defendant waives his interest, if any, in the
property and agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuantto Fed. R. Crim. P.32.2(bX1) & (c)(2),the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guiltY;
       WIIEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, TFIEREFORE, IT IS FDREBY ORDERED TIIAT the following
property is forfeited to the United States:

           o   One Savage (Revelation) 350H, .410 gauge shotgun, bearing serial
               number P152103;
           .   One Westpoint (Marlin Firearms Co.) 701, .22 caliber rifle, bearing
               serial number 2143997 5;
           o   One Heritage Rough Rider, .22 caliber revolver, bearing serial
               number HR60970;
           o   One Charter Arms Target Pathfind er, .22 caliber revolver, bearing
               serial number 15-35460; and
           .   Approximately 171 rounds of assorted .22 caliber ammunition;
           .   Approximately twenty (20) rounds of North China Industries 7.62
               caliber ammunitionl
           .   Approximately thirty-four (34) rounds of assorted .38 caliber
               ammunition; and
           .   Approximately one (1) round of .410 gauge ammunition.

      The United States Marshal andlor other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. crim. P.32.2(bi)(6),21 u.S.C. g
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.
i

          As to any firearms and/or ammunition listed above and/or in the charging
    instrument, defendant consents to disposal by federal, state, or local law enforcement
    authorities upon such legal process as they, in their sole discretion, deem to be
    legally sufficient, and waives any and all right to further notice of such process or
    such destruction.

          Any person, other than the defendant, asserting any legal interest in          the
    property n&y, within thirty days of the publication of notice or the receipt of notice,
    whichever is earlier, petition the court for a hearing to adjudicate the validity of the
    alleged interest.

          Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
    the United States Attorney's Office is authorizedto conduct any discovery needed
    to identifu, locate or dispose of the properfy, including depositions, interrogatories,
    requests for production of documents and to issue subpoenas, pursuant to Fed. R.
    Civ. P. 45.




                        ITHIS SECTION INTEI{TIONALLY LEFT BLANIq




                                               3
            Following the Court's disposition of all timely petitions filed, a final order of
     forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
     party files a timely petition, this order shall become the final order and judgment of
     forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
     have clear title to the property and shall dispose of the property according to law.
     Pursuant to Fed. R. Crim. P.32.2(bX4)(A), the defendant consents that this order
     shall be final as to defendant upon filing.

     SO AGREED:



      zt4,        l€fi.t-t
Q-   JONATHAN D. LETZRING
     Assistant United States Attorney




     Defendant




     EMIL        . JONES
     Attorney for Defendant


                                                                             L
                                                signed:   &fi.Len 3d ,2ors


                                                United States       istrate Judge
                                                                  of North Carolina




                                                4
